REID, Judge.
Plaintiffs allege in their petition on or about December 23, 1959, about 8 :00 o’clock P.M. their son Edric Gautreaux was traveling in an easterly direction on U.S. Highway 90 in the town of Bayou Vista, Louisiana, when the automobile he was driving collided with a Buick Sedan automobile being driven at the time by James C. Letney and as a result of said collision their daughter-in-law Barbara Gautreaux was killed and their son Edric Gautreaux received injuries which resulted in his death a short time thereafter. They alleged the accident was caused by a defective brake-system in the Buick Sedan driven by James C. Letney and asked for damages totaling $342,600.00 against General Motors Corporation, manufacturer of said Buick Sedan, Segura Buick Company, Inc., from whom Letney purchased said automobile,, and New Amsterdam Casualty Co., insurer of Segura Buick Company, Inc. This case was consolidated with No. 5867, styled' Wright, for the use and benefit of Letney v. General Motors Corporation et al., La.App., 158 So.2d 309. The cases were tried' before a jury which returned a verdict for the defendants, General Motors Corporation, Segura Buick Co., Inc., and New Amsterdam Casualty Co. and judgment was. rendered and signed accordingly, dismissing plaintiffs’ suit at their cost.
Because of our resolution of the question of liability in the companion suit and for the reasons assigned in said companion suit No. 5867, the judgment of the Lower Court in favor of the defendants General Motors Corporation, Segura Buick Co., Inc., and New Amsterdam Casualty Co., and against the plaintiffs Edric A. Gautreaux and Lucia Gautreaux is affirmed.
Affirmed.